t c memo united_states tax_court glenn lee snow petitioner v commissioner of internal revenue respondent docket no filed date glenn lee snow pro_se martha j weber for respondent memorandum findings_of_fact and opinion ruwe judge in a notice_of_deficiency dated date respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax and a dollar_figure accuracy-related_penalty under sec_6662 in an answer to the amended petition respondent asserted an increased deficiency of dollar_figure and an increased accuracy-related_penalty under sec_6662 of dollar_figure respondent has also filed a motion to impose a penalty under sec_6673 on the ground that petitioner’s position in this case is frivolous or groundless after a concession by respondent the issues for decision are whether petitioner had unreported income of dollar_figure in whether petitioner is liable for the accuracy-related_penalty under sec_6662 for and whether the court should impose a penalty against petitioner under the provisions of sec_6673 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts the supplemental stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in tennessee petitioner timely filed a federal_income_tax return for attached to the return were forms substitute for form_w-2 wage and tax statement unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure or form 1099-r distributions from pensions annuities retirement or profit- sharing plans iras insurance contracts etc for the following employers educational broadcasting corp sound_recording special payments fund film musicians secondary markets fund nbc national broadcasting co universal inc gep atl llc wb studio enterprises inc nashville talent payment inc sharon’s rose inc opryland hospitality inc universal city studios llp cast crew talent services and axium visual on each form_4852 petitioner reported that his correct wages tips and other compensation was zero on each form_4852 petitioner stated amounts reported on form_w-2 line sec_1 are incorrect as the private-sector payer mischaracterized my personal private- sector pay for labor as remuneration for a federally privileged activity the amounts reported on form_w-2 line sec_2 are correct during petitioner received the following amounts as compensation_for his work as a musician on form_w-2 wage and tax statement that was in use in line sec_1 and reflect wages tips and other compensation social_security wages and medicare wages respectively line sec_2 and reflect amounts that were withheld from wages for federal_income_tax social_security_tax and medicare_tax respectively on petitioner’s return he claimed a refund of dollar_figure representing the amounts that were withheld on line sec_2 and of forms w-2 payor amount educational broadcasting corp dollar_figure sound_recording special payments fund film musicians secondary markets fund nbc universal inc gep atl llc big_number wb studio enterprises inc nashville talent payment inc big_number sharon’s rose inc big_number opryland hospitality inc big_number universal city studios llp cast crew talent service sec_846 axium visual big_number total big_number the above payors each issued a form_w-2 reflecting the amounts paid and the amounts withheld for taxes social_security and medicare petitioner did not report as income on his return any of the compensation that he received for his work as a musician petitioner had a dollar_figure gain from the sale of stock in which he did not report on his return opinion over the course of petitioner’s dealings with the internal_revenue_service he has articulated various theories about why he should not pay taxes the legal theories petitioner espoused in a prior case have recently been rejected as frivolous by this court and the court_of_appeals for the sixth circuit see snow v commissioner t c dkt no 5675-10l date order and decision aff’d per order no 6th cir date at the beginning of the trial petitioner stated i hereby abandon all issues considered frivolous by this court unknowingly proffered by me unfortunately he then proceeded to claim that he was not taxable on the amounts of compensation he received during because the payors were not subtitle c statutory employers this is just another groundless argument it is clear that all of the unreported income that petitioner received was either compensation_for his personal services as a musician or gain from the sale of securities we hold that these amounts are includable in petitioner’s income regardless of the legal status of the payors see sec_61 richmond v commissioner tcmemo_2011_251 tax ct memo lexi sec_246 at aff’d 474_fedappx_754 10th cir as to the various positions that petitioner has raised at one time or another w e perceive no need to refute them with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir this court rejected a similar argument in slingsby v commissioner tcmemo_2011_3 tax ct memo lexi sec_2 at see also 751_f2d_116 2d cir aff’g tcmemo_1984_223 119_tc_252 sec_6662 and b and provides for a penalty of on the portion of an underpayment which is attributable to among other things a substantial_understatement_of_income_tax or negligence or disregard of rules or regulations a substantial_understatement_of_income_tax exists if the amount of the understatement exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 an understatement is the excess of the amount of tax required to be shown on the return for the taxable_year over the amount of tax_shown_on_the_return reduced by any rebate sec_6662 we hold that petitioner is liable for the accuracy-related_penalty under sec_6662 for petitioner substantially understated his tax_liability for and was negligent because he failed to report a substantial amount of income on his return sec_1_6662-3 income_tax regs respondent has also moved for the imposition of a penalty pursuant to sec_6673 sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer’s position in such proceeding is frivolous or groundless in a previous case involving petitioner we imposed a dollar_figure penalty under sec_6673 against him and the court_of_appeals imposed an additional sanction of dollar_figure see snow v commissioner t c dkt no 10l before trial petitioner filed motions that we denied as frivolous and we warned petitioner that if he continued to advance such positions we would be inclined to impose a sec_6673 penalty at the conclusion of the trial we again warned petitioner about continuing to make frivolous or groundless arguments nevertheless petitioner persisted in making such arguments in his posttrial brief we are convinced that petitioner instituted the present proceeding primarily for delay and that petitioner regards this proceeding as nothing but a vehicle to protest the tax laws of this country and to espouse his own misguided views which we regard as frivolous and groundless petitioner has wasted the court’s time as well as respondent’s we will grant respondent’s motion and impose a penalty on petitioner pursuant to sec_6673 of dollar_figure to reflect the foregoing an appropriate order will be issued and decision will be entered under rule
